DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 4  7 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 7948322 B2).
As per claim 1:
Lee discloses in Fig. 2 an apparatus comprising: 
a first  transistor (M1) coupled between a power terminal (VCC) and a voltage output (see terminal O1), the first transistor having a first control terminal (gate terminal), coupled to a voltage input (input signal from circuit 250 via capacitor C3, C1); an inductor (L2) having first and second inductor terminals, the first inductor terminal (a terminal connected to GND) coupled to a ground terminal (GND); and 
a second transistor  (M3) coupled between the voltage output (O1) and the second inductor terminal (a terminal of L2 connect to source of M3), the second transistor having a second control terminal (gate of M3)  coupled to a bias input (a signal between C2 and R2).
As per claim 4:
Lee discloses in Fig. 2 further comprising a resistor (R2) coupled between the bias input and the second control terminal (gate terminal of M3)
As per claim 7:
Lee discloses in Fig. 2 an apparatus  comprising:
a first transistor (M1) coupled between a power terminal (VCC) and a voltage output (O1), the first transistor having a first control terminal coupled to a voltage input (input signal from circuit 250 via capacitor C3, C1); and 
a second transistor  (M3) coupled between the voltage output and a ground terminal (GND), the second transistor having a second control terminal (gate terminal)
and a resistor (R2) coupled between a bias input (a terminal between C2 and R2) and the second control terminal.
As per claim 10:
Lee discloses in Fig. 2 further comprising an inductor (L2) having first and second inductor terminals, the first inductor terminal coupled to the ground terminal (GND), and the second transistor (M3) coupled between the second inductor terminal and the voltage output (O1).
Claims 1-2 & 30  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Issakov et al (hereinafter, Issakov)  (US 9537457 B2).
As per claim 1:
Issakov discloses in Fig. 8 an apparatus comprising:
a first  transistor (M2) coupled between a power terminal (Vdd) and a voltage output (Outp), the first transistor having a first control terminal (gate terminal), coupled to a voltage input (Inn 710, via capacitors 718, 806);
an inductor (L1)  having first and second inductor terminals, the first inductor terminal  coupled to a ground terminal (ground); and 
a second transistor  (M1) coupled between the voltage output (Outp) and the second inductor terminal (a terminal connect to S1), the second transistor  (M1)having a second control terminal (gate G1) coupled to a bias input (Vbias1).
As per claim 2:
Issakov discloses in Fig. 8 the voltage input is a first voltage input (Inn 710), the voltage output is a first voltage output (Outp), the inductor is a first inductor (L1)and 
the apparatus further comprises:
 a third transistor (M3) coupled between the power terminal (Vdd) and a second voltage output (Outn), the third transistor having a third control terminal (G3) coupled a second voltage input (Inp 706);
a second inductor (L3) having third and fourth inductor terminals, the third inductor terminal coupled to the ground terminal (ground); and a fourth transistor (M4) coupled between the second voltage output and the fourth inductor terminal, the fourth transistor having a fourth control terminal (G4) coupled to the bias input (Vbias1).
As per claim 30:
Issakov discloses in Fig. 8 the first and second voltage inputs are differential inputs (Inp, Inn), and the first and second voltage outputs are differential outputs (Outp, Outn).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7, 10-12, 15, 21, 25, 28, 31 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Issakov et al (hereinafter, Issakov)  (US 9537457 B2) in view of Seshita et al (US 20180069508 A1, of record) (hereinafter, Issakov, Seshita) .
As per claim 3:
Issakov does not disclose a first resistor coupled between the bias input and the second control terminal, and a second resistor coupled between the bias input and the fourth control terminal
Seshita disclose in Figs. 1A & 43 an amplifier circuit comprising bias resistors Rgg1, Rgg2 being connected transistors FET13 ON, FET23 OFF as shown in Fig. 4 and wherein the bias resistors Rgg1 and Rgg2 provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the circuit of Issakov includes bias resistor such as taught by Seshita in order to provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]), as commonly known in the art.
As per claim 4:
The combination (Issakov and Seshita) further comprising a resistor (Rgg1, Figs. 1A & 43) coupled between the bias input and the second control terminal (G1).
As per claim 7:
Issakov discloses in Fig. 8 an apparatus comprising:
a first transistor (M2) coupled between a power terminal (Vdd) and a voltage output (Outp), the first transistor having a first control terminal (G2) coupled to a voltage input (Inn 710, via capacitors 718, 806); and 
a second transistor  (M1) coupled between the voltage output and a ground terminal (ground), the second transistor having a second control terminal (G1)
Issakov does not disclose a resistor coupled between a bias input and the second control terminal (G1).
Seshita disclose in Figs. 1A & 43 an amplifier circuit comprising bias resistors Rgg1, Rgg2 being connected transistors FET13 ON, FET23 OFF as shown in Fig. 4 and wherein the bias resistors Rgg1 and Rgg2 provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the circuit of Issakov includes bias resistor such as taught by Seshita in order to provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]), as commonly known in the art.
As a consequence of the combination, the resultant combination discloses a resistor (Rgg1, Fig. 1 or Fig. 43 of Seshita) coupled between a bias input (Vbias1) and the second control terminal (G1).
As per claim 10:
Issakov discloses in Fig. 8 further comprising an inductor (L1) having first and second inductor terminals, the first inductor terminal coupled to the ground terminal (ground), and the second transistor (M1) coupled between the second inductor terminal and the voltage output (Outp).
As per claim 11:
Issakov discloses in Fig. 8 the apparatus further includes: a third transistor (M3) coupled between the power terminal (Vdd) and a second voltage output (Outn), the third transistor having a third control terminal (G3) coupled to a second voltage input (Inp 706); a fourth transistor (M4) coupled between the second voltage output (Outn) and the ground terminal (ground), the fourth transistor (M4) having a fourth control terminal.
Issakov does not disclose a second resistor coupled between the bias input and the fourth control terminal.
Seshita discloses in Fig. 43 the amplifier circuit comprising bias resistor Rgg2, being connected transistor FET23 as shown in Fig. 43 and wherein the bias resistor Rgg2 provides the benefits of preventing frequency leaking from transistors (see paragraph [0074]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the circuit of Issakov to include a bias resistor Rgg2 (i.e. a second resistor) such as taught by Seshita in order to provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]), as commonly known in the art.
As a consequence of the combination, the resultant combination discloses the resistor is a first resistor (e.g. Rgg1, Fig. 43 of Seshita), and  the voltage input is a first voltage input (Inn 710), the voltage output is a first voltage output (Outp), and a second resistor (Rgg1/Rgg2, Fig. 43 of Seshita) coupled between the bias input (Vbias1) and the fourth control terminal.
As per claim 12:
Issakov discloses in Fig. 8 
further comprising a second inductor (L3) having third and fourth inductor terminals, the third inductor terminal coupled to the ground terminal (ground), and the fourth transistor (M4) coupled between the second voltage output (Outn) and the fourth inductor terminal (see a terminal of L1 connect to S4)
As per claim 15:
Issakov discloses in Fig. 8 the first and second voltage inputs are differential inputs (Inp, Inn), and the first and second voltage outputs are differential outputs (Outp, Outn).
As per claim 21:
Issakov discloses in Fig. 8 an apparatus comprising:
a first transistor (M2) coupled between a power terminal (Vdd) and a first voltage output (Outp), the first transistor having a first control terminal (G2), coupled to a first voltage input (Inn 710, via C2, & 806); 
a second transistor (M1) coupled between the first voltage output (Outp) and a ground terminal (ground), the second transistor having a second control terminal (G1)
a third transistor (M3) coupled between the power terminal  (Vdd) and a second voltage output (Outn), the third transistor having a third control terminal (G3),
coupled to a second voltage input (Inp 706)
a fourth transistor (M4) coupled between the second voltage output (Outn) and the ground terminal (ground), the fourth transistor having a fourth control terminal (G4),
Issakov does not disclose first resistor coupled between a bias input and the second control terminal; and a second resistor coupled between the bias input and the fourth control terminal.
Seshita disclose in Figs. 1A & 43 an amplifier circuit comprising bias resistors Rgg1, Rgg2 being connected transistors FET13 ON, FET23 OFF as shown in Fig. 4 and wherein the bias resistors Rgg1 and Rgg2 provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the circuit of Issakov includes bias resistor such as taught by Seshita in order to provide the benefits of preventing frequency leaking from transistors (see paragraph [0074]), as commonly known in the art.
As per claim 25:
Issakov discloses in Fig. 8 further comprising: 
a first inductor (L1)  having first and second inductor terminals, in which the first inductor terminal is coupled to the ground terminal (ground), and the second transistor (M1) is coupled between the first voltage output (Outp) and the second inductor terminal (a terminal connects to S1); and 
a second inductor (L3) having third and fourth inductor terminals, in which the third inductor terminal is coupled to the ground terminal (ground), and the fourth transistor (M4) is coupled between the second voltage output (Outn) and the fourth inductor terminal (a terminal connects to S4).
As per claim 28:
Issakov discloses in Fig. 8 the first and second voltage inputs are differential inputs (Inp, Inn), and the first and second voltage outputs are differential outputs (Outp, Outn).
As per claim 31 & 33:
The combination (Issakov and Seshita) the first resistor (Rgg1 Fig. 43 of Seshita) is configured to isolate the first control terminal from the second voltage input, and the second resistor (Rgg2 Fig. 43 of Seshita) is configured to isolate the second control terminal from the first voltage input.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As per claim 8:
Fig. 2 of Lee does not disclose a second resistor having first and second resistor terminals, the first resistor terminal coupled to the power terminal, and  the first transistor coupled between the second resistor terminal and the voltage output.
Fig. 1 of Lee discloses a load resistor (RL1) being connected between power terminal and transistor M3 wherein the load resistor provides the benefits of noise reduction (see column 1, lines 52-61 and column 5, first paragraph, noise suppression).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the Fig. 2 to include load resistor RL1 in order to provide the benefits of noise reduction.
As per claim 9:
Lee discloses  all of the limitations of claim 7 as set forth in the rejection of record except for a first impedance of the resistor is higher than a second impedance of the second control terminal.
However, it is seen that the specific a first impedance of the resistor is higher than a second impedance of the second control terminal is merely a design choice for obtaining an optimum operating parameter to achieve a desired result of operation. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to set or configure a first impedance of the resistor is higher than a second impedance of the second control terminal since they are based on the routine experimentation to obtain the optimum operating parameters.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Issakov.
As per claim 9:
Issakov discloses all of the limitations of claim 7 as set forth in the rejection of record except for a first impedance of the resistor is higher than a second impedance of the second control terminal.
However, it is seen that the specific a first impedance of the resistor is higher than a second impedance of the second control terminal is merely a design choice for obtaining an optimum operating parameter to achieve a desired result of operation. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to set or configure a first impedance of the resistor is higher than a second impedance of the second control terminal since they are based on the routine experimentation to obtain the optimum operating parameters.

Allowable Subject Matter

Claims 23-24, 26-27, 29 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843